 
Exhibit 10.16


SCHEDULE A
TO
EXHIBIT 10.15


Rurban Financial Corp. (the “Registrant”) has entered into Amended and Restated
Supplemental Executive Retirement Agreements effective as of December 31, 2008
(“Amended SERP Agreements”), with the executive officers of the Registrant
identified below, which Amended SERP Agreements are substantially identical to
the Amended and Restated Supplemental Executive Retirement Agreement, effective
as of December 31, 2008, by and between the Registrant and Kenneth A. Joyce,
President and Chief Executive Officer of the Registrant, a copy of which was
filed as Exhibit 10.15 to the Registrant’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2008 (the “2008 Form 10-K”).


In accordance with Rule 12b-31 promulgated under the Securities Exchange Act of
1934 and Item 601(b)(10)(iii) of Regulation S-K, the following table identifies
(a) the name and title of each executive officer of the Registrant with whom the
Registrant has entered into an Amended SERP Agreement similar to that included
as Exhibit 10.15 to the 2008 Form 10-K; (b) the Retirement Benefit (as a
percentage of the executive officer’s Annual Direct Salary) payable under
Section 3.1 of the executive officer’s Amended SERP Agreement if the executive
officer terminates employment on or after age 65; and (c) the Early Retirement
Benefit (as a percentage of the executive officer’s Annual Direct Salary) if the
executive officer terminates employment prior to age 65 (provided the executive
officer has at least 5 years of service):
 

         
(c)
           
Early Retirement Benefit
           
At least 55
       
(a) 
 
(b)
   
but less than
   
At least 60 but
 
Name and Title
 
Retirement Benefit
     
60
   
less than 65
 
Duane L. Sinn
    20 %     10 %     15 %
Executive Vice President and Chief Financial Officer of Registrant
                                                 
Henry R. Thiemann
    20 %     10 %     15 %
President of RDSI
                                                 
Mark A. Klein
    15 %     5 %     10 %
President and Chief Executive Officer of State Bank
                       

 
 
 

--------------------------------------------------------------------------------

 
 